IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-04-00158-CV
 
In the Interest of A.N.B., C.B. and D.B.,
Children
 
 

From the County
Court at Law No. 2
Johnson County, Texas
Trial Court #
D200200288
 
 

MEMORANDUM 
Opinion

 
Appellant failed to serve a copy of the notice of appeal on
Appellees.  The Clerk of this Court
notified Appellant that the appeal may be dismissed for failure to comply with
the requirements of the Rules of Appellate Procedure if the notice of appeal
was not served on Appellees and proof of service filed with the Court within 10
days.  See Tex. R. App. P. 42.3(a).  Appellant has failed to comply.  Accordingly, the appeal is dismissed.
PER CURIAM
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed September 1, 2004
[CV06]